DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 10/8/2021.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 6, 8-13, 15, 28, 32, 36-38, 40 and 43 have been amended.  Claim 3 is cancelled.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/8/2021, with respect to the objections to the specification and claim 28 and the rejections under 35 USC 112 have been fully considered and are persuasive.  The objections to the specification and claim 28 and the rejections under 35 USC 112 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/8/2021, with respect to the rejection of claim 43 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claim 43 is made in view of Triller (DE 102008061450 A1) and Sigmund et al. (US 2,390,130).
Applicant's arguments fail to comply with 37 CFR 1.111(b) with respect to the rejections of claims under 35 U.S.C. 103 in view of Sigmund and Triller because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments filed 10/8/2021 with respect to the rejection of claim 1 under 35 USC 102 in view of Owada have been fully considered but they are not persuasive.

This argument is not persuasive because Owada shows (FIG. 34) and describes (para[0112]) the resin 128 flows into clearances between the windings 3a.  The windings 3a extend in the axial direction of the stator and into the chambers 118C,119C to delimit the chambers 118C,119C (FIG. 23).  The resin 128 is flowed along the length of the windings 3a in the axial direction according to the description and therefore delimits the chambers 118C,119C with the windings 3a.
Applicant’s arguments, see Remarks, filed 10/8/2021, with respect to claims 6 and 43 have been considered but are moot because the new grounds of rejection do not rely on the combination of references applied in the prior rejections of record for any teaching or matter specifically challenged in 
Applicant’s arguments, see Remarks, filed 10/8/2021, with respect to claims 8 , 20, 32 have been considered but are moot because claims 8 , 20, 32 were not or are no longer rejected in view of Owada.  Claims 8 , 20, 32 are rejected in view of Triller (DE 102008061450 A1) and Sigmund et al. (US 2,390,130).

Claim Objections
Claims 16 and 25 are objected to because of the following informalities:  
In claim 16, line 3 and claim 25, line 2, “the intermediate space” should be --  an intermediate space  --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 9, 12, 13, 15, 16, 21-23, 27, 28, 35-36, 38 and 40 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Owada et al. (US 2003/0098630, hereinafter Owada).
As to claim 1, Owada shows (FIG. 23, 28, 34) An electric machine (motor), comprising: 

    PNG
    media_image1.png
    516
    635
    media_image1.png
    Greyscale

a rotor 115 rotatable about an axis of rotation (axis of rotation is implied by “rotatably” para[0095]:3-5) that defines an axial direction, and a stator 1 including stator windings 3, 
a coolant distributor chamber 118C and a coolant collector chamber 119C which is arranged with an axial spacing to the coolant distributor chamber 118C, wherein the coolant distributor chamber 118C fluidically communicates with the coolant collector chamber 119C for cooling the stator windings 3 via at least one cooling channel 108 that can be flowed through by a coolant (oil), wherein at least one of the stator windings 3 is embedded into a plastics compound 112,128 composed of an electrically insulating plastic for thermal coupling, 

wherein at least one of the coolant distributor chamber 118C and the coolant collector chamber 119C is, for thermal coupling to the at least one stator winding 3, at least partially arranged in the plastics compound 112,128, wherein the plastics compound 128 extends in the axial direction along the at least one stator winding 3 embedded therein from the first axial end portion to the second axial end portion to at least partially delimit the at least one of the coolant distributor chamber 118C and the coolant collector chamber 119C; and 
wherein at least one of the coolant distributor chamber 118C and the coolant collector chamber 119C has a U-shaped or C-shaped geometrical shape in a longitudinal section along the axial direction (U-shape around the ends of the windings 3; generally para[0095], cylindrical wall 112 molded of resin para[0094]; windings 3 embedded in resin 128 para[0112], resin is known to include a plastics compound, the windings 3 delimit the chambers 118C,119C see FIG. 23 and therefore so does the plastics compound 128). 
As to claim 2/1, Owada further shows (FIG. 23 above, 28, 34) at least one of the coolant distributor chamber 118C and the coolant collector chamber 119C surrounds the at least one of the first axial end portion and the second axial end portion respectively of the at least one stator winding 3 in U-shaped or C-shaped fashion in a longitudinal section along the axis of rotation (U-shape around the ends of the windings 3).  
As to claim 4/1, Owada further shows (FIG. 23 above) at least one of the coolant distributor chamber 118C and the coolant collector chamber 119C is arranged both radially at an outside and radially at an inside at a respective one of the first axial end portion and the second end portion of the at 
As to claim 5/1, Owada further shows at least one of the coolant distributor chamber 118C and the coolant collector chamber 119C has a ring-shaped geometrical shape in a cross section perpendicular to the axis of rotation of the rotor 115 (the cylindrical wall 112 bounds the ring-shaped space of the chambers 118C,119C para[0094]:8-22). 
As to claim 7/1, Owada further shows (FIG. 23 above) at least one of the coolant distributor chamber 118C and the coolant collector chamber 119C is defined by a cavity provided at least partially in the plastics compound (the cylindrical wall 112 of resin bounds the ring-shaped space of the chambers 118C,119C para[0094]:8-22). 
As to claim 9/1, Owada further shows (FIG. 28, 33 and 34):
 the stator 1 has stator teeth 2a extending along the axial direction and arranged spaced apart from one another along a circumferential direction of the rotor and bear the stator windings 3, and 
wherein the at least one cooling channel 108 and the at least one stator winding 3 are embedded in the plastics compound 128 and arranged in a common intermediate space that is disposed between two stator teeth 2a which are adjacent in the circumferential direction (para[0092]). 
As to claim 12/1, Owada further shows (FIG. 28, 33 and 34):
 in at least one intermediate space between two stator teeth 2 of the stator, the plastics compound 128 is composed of a single plastic, and 
in the at least one intermediate space, there is arranged an additional electrical insulator 104 composed of an electrically insulating material (paper 104 para[0055],[0093]). 
As to claim 13/12/1, Owada further shows (FIG. 28, 33 and 34) the additional electrical insulator 104 is arranged between the stator winding 3 and the stator teeth 2 (paper 104 para[0055],[0093]). 
As to claim 15/1, Owada further shows (FIG. 28, 33 and 34) the at least one cooling channel 108 is embedded in the plastics compound 128 such that the at least one cooling channel 108 with the plastics compound 128 is provided in at least one intermediate space between two stator teeth 2 arranged adjacent in the circumferential direction (FIG. 33 shows channel 108 between two teeth in 2). 
As to claim 16/1, Owada further shows (FIG. 28, 33 and 34) the at least one cooling channel 108 is arranged at least one of radially outside and radially within the respective stator winding 3 in the intermediate space. 
As to claim 21/1, Owada further shows (FIG. 21, 22, 28, 33 and 34):
the stator 1 comprises a ring-shaped stator body 2, 
stator teeth 2a which extend along the axial direction and which are arranged spaced apart from one another along a circumferential direction and bear the stator windings 3 project from the stator body 2, 
wherein at least one plastics compound 128 with the at least one cooling channel 108 and with the at least one stator winding 3 is arranged in an intermediate space disposed between two stator teeth 2a that are adjacent in the circumferential direction. 
As to claim 22/1, Owada further shows (FIG. 21, 22, 28, 33 and 34) the at least one cooling channel 108 is defined by at least one aperture 108 provided in the plastics compound 128 and can be flowed through by the coolant (coolant passage 108 para[0056] is in the windings 3 that are embedded in the resin 128). 
As to claim 23/22/1, Owada further shows (FIG. 21, 22, 28, 33 and 34) the at least one aperture 108 has, in a cross section perpendicular to the axial direction, a geometry of a rectangle with two wide sides and two narrow sides. 
As to claim 27/1, Owada further shows (FIG. 23 above):

wherein at least one of a part of the coolant distributor chamber 118C is arranged in the first bearing bracket 114A and a part of the coolant collector chamber 119C is arranged in the second bearing bracket 114B, and 
wherein the first and second bearing brackets 114A,114B are provided as separate components which at least partially delimit the coolant distributor chamber 118C and the coolant collector chamber 119C respectively. 
As to claim 28/27/1, Owada further shows (FIG. 23 above):
a coolant feed line 118 is provided in the first bearing bracket 114A, and fluidically connects the coolant distributor chamber 118C to a coolant inlet (arrow) that is provided at a face side on the first bearing bracket 114A, 
wherein the coolant feed line 118 is thermally connected to a first shaft bearing 116, which is provided in the first bearing bracket 114A, for the rotatable mounting of the rotor 115, 
a coolant discharge line 119 is provided in the second bearing bracket 114B, and fluidically connects the coolant collector chamber 119C to a coolant outlet (arrow) that is provided at a face side on the second bearing bracket 114B, and 
wherein the coolant discharge line 119 is thermally connected to a second shaft bearing 116, which is provided in the second bearing bracket 114B, for the rotatable mounting of the rotor 115 (the coolant lines 118/119 are part of the bearing brackets 114A,B that are thermally conductive with the bearings 116). 
As to claim 35/1, Owada further shows (FIG. 21, 22, 28, 33 and 34) at least one of the coolant distributor chamber 118C and the coolant collector chamber 119C is arranged adjacent to the stator 2 exclusively in an axial elongation of the stator 2 (coolant passage 108 para[0056]).
As to claim 36/1, Owada further shows (FIG. 21, 22, 28, 33 and 34) at least one stator winding 3 is configured electrically insulated with respect to the coolant and with respect to the stator body 2 at least in the region within an intermediate space 109 between two stator teeth 2a of the stator 2 during operation (by resin 128 FIG. 34, paper 104, passage 108).
As to claim 38/9/1, Owada further shows an additional electrical insulator 104 extends within the intermediate space over the entire length, measured along the axial direction, of the intermediate space, such that said additional electrical insulator 104 insulates the stator winding 3 with respect to the stator body 2 and with respect to the stator teeth 2a that delimit the intermediate space (paper 104 para[0055],[0093]).
As to claim 40/38/7/1, Owada further shows the at least one stator winding 3 is electrically insulated, by at least one of the plastics compound 128 and the additional electrical insulator 104, with respect to the cooling channel 108 formed as a tubular body.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8-11, 20, 24-26, 30-37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sigmund et al. (US 2,390,130, hereinafter Sigmund) in view of Triller (DE 102008061450 A1).
As to claim 1, Sigmund shows (FIG. 1):

    PNG
    media_image2.png
    777
    578
    media_image2.png
    Greyscale


a rotor rotatable about an axis of rotation that defines an axial direction, and a stator including stator windings 22 (rotor page 3, col.1:19-25, it is implied that rotor is rotatable about an axis of rotation which defines an axial direction, axial direction is orthogonal to FIG. 4; stator page 2, col.2:62; coils 22 page 2, col.1:58-60); and 
a coolant distributor chamber 30,42 and a coolant collector chamber 43A which is arranged with an axial spacing to the coolant distributor chamber 30,42, wherein the coolant distributor chamber 30,42 fluidically communicates with the coolant collector chamber 43A for cooling the stator windings 22 via at least one cooling channel 25,26 that can be flowed through by a coolant, wherein at least one stator windings 22 is embedded into a plastics compound 24 composed of an electrically insulating plastic for thermal coupling (page 2, col.2:28-50; coils 22 imbedded in rubber like envelope 24 page 2, col.1:60-72, electrically insulating page 2, col.2:1-6, can be plastic page 2, col.2:13-27, for thermal coupling page 3, col.1:19-25); 
wherein at least one of the coolant distributor chamber 30,42 and the coolant collector chamber 43A is arranged in a region of at least one of a first axial end portion and a second axial end portion of the at least one stator winding 22;
wherein at least one of the coolant distributor chamber 30,42 and the coolant collector chamber 43A is, for thermal coupling to the at least one stator winding 22, at least partially arranged in the plastics compound 24 , wherein the plastics compound 24 extends in the axial direction along the at least one stator winding 22 embedded therein from the first axial end portion to the second axial end portion to at least partially delimit the at least one of the coolant distributor chamber 30,42 and the coolant collector chamber 43A (FIG. 1 30, 42 and 43A are at ends of the coils 22 in the plastic 24 for thermal coupling page 3, col.1:19-25, plastic 24 delimits the chambers 30,42,43A).

Triller shows (FIG. 1):

    PNG
    media_image3.png
    578
    775
    media_image3.png
    Greyscale

at least one of the coolant distributor chamber 10A and the coolant collector chamber 10B has a U-shaped or C-shaped geometrical shape in a longitudinal section along the axial direction AX (para[0031]:5-12, [0032],[0033],[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator of Sigmund to have at least one of the coolant distributor chamber 30,42 and the coolant collector chamber 43A has a U-shaped or C-shaped geometrical shape in a longitudinal section along the axial direction as taught by Triller, for the advantageous benefit of enabling effective partial cooling of the end windings in a targeted manner as taught by Triller (para[0036]:5-12).
As to claim 6/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 2 and 3) the at least one cooling channel 25,26 and the at least one stator winding 22 are embedded in the plastics compound 24, and wherein a portion of the plastics compound 24 is disposed between and separates the at least one cooling channel 25,26 from the at least one stator winding 22.
As to claim 8/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 2 and 3) the at least one cooling channel 25,26 is completely embedded into the plastics compound 24 composed of the electrically insulating plastic and is separated from the at least one stator winding 22 via the plastics compound 24.
As to claim 9/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 3, 4): 

    PNG
    media_image4.png
    577
    715
    media_image4.png
    Greyscale

the stator has stator teeth 202 extending along the axial direction and arranged spaced apart from one another along a circumferential direction of the rotor and bear the stator windings 22; and

As to claim 10/9/1, Sigmund in view of Triller was discussed above with respect to claim 9, and Sigmund further shows (FIG. 3 above):
the common intermediate space 232,32 comprises a first partial space 232 where the at least one stator winding 22 is arranged, and a second partial space 32 where the at least one cooling channel 25 is arranged; and 
a positioning aid 208 is arranged between the first and second partial spaces 32,232 wherein the positioning aid 208 positions the at least one cooling channel 25 in the second partial space 32 (projections 208).
As to claim 11/10/9/1, Sigmund in view of Triller was discussed above with respect to claim 10, and Sigmund further shows (FIG. 3 above):
the positioning aid 208 comprises two projections 208 disposed on the two stator teeth 202 that are adjacent in the circumferential direction; and 
the two projections 208 face toward one another in the circumferential direction and project into the common intermediate space 232,32 for positioning the at least one cooling channel 25.
As to claim 20/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 1 and 3 above) the at least one cooling channel 25,26 is arranged entirely in the plastics compound 24 (is surrounded by the plastic 24).
As to claim 24/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 1 and 3 above) the at least one cooling channel 25 is arranged in the stator 
As to claim 25/24/1, Sigmund in view of Triller was discussed above with respect to claim 24, and Sigmund further shows (FIG. 1 and 3 above) the at least one aperture 25 is open toward an intermediate space 232 and is closed off in fluid-tight fashion by the plastics compound 24 arranged in the intermediate space 232.
As to claim 26/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 1 and 3 above) at least one cooling channel 26 is provided in the plastics compound 24 and at least one further cooling channel 25 is provided in the stator body 20.
As to claim 30/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 1 and 3 above) the plastics compound 24 is formed as a single piece (the plastic composition 24 is shown as a single part).
As to claim 31/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 3 above and FIG. 1 Detail):

    PNG
    media_image5.png
    485
    717
    media_image5.png
    Greyscale

the plastics compound 24 at least partially surrounds at least one winding portion 22B, which projects axially out of the intermediate space 232, of the stator winding 22 and partially delimits at least one of 
As to claim 32/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 1,3,4) the at least one cooling channel 25,26 comprises a plurality of cooling channels 25,26 such that the coolant distributor chamber 30,42 fluidically communicates with the coolant collector chamber 43A via the plurality of cooling channels 25,26, and wherein the plurality of cooling channels 25,26 are embedded in the plastics compound 24 and separated from the at least one stator winding 22 via the plastics compound 24 (there are a plurality of cooling channels 25 and a plurality of cooling channels 26 each distributed circumferentially see FIG. 4).
As to claim 33/32/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 1,4) the plurality of cooling channels 25,26 extend spaced apart from one another along the axial direction (the axial direction is orthogonal to FIG. 4; all of the cooling channels 25,26 extend axially; the cooling channels 25,26 are distributed circumferentially see FIG. 4 at a distance from one another).
As to claim 34/32/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 1,4) the plurality of cooling channels 25,26 are arranged spaced apart from one another along a circumferential direction of the stator (FIG. 4).
As to claim 35/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 1) at least one of the coolant distributor chamber 30,42 and the coolant collector chamber 43A is arranged adjacent to the stator exclusively in an axial elongation of the stator (each of the coolant distributor chambers 30,42 is in the plastic composition 24 extending in the axial direction and adjacent to the stator body 20).
As to claim 36/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 1 and 3 above) at least one stator winding 22 is configured electrically 
As to claim 37/36/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 1 and 3 above) the electrical insulation of the at least one stator winding 22 with respect to the stator body 20 is provided entirely by at least one of the plastics compound 24 and an additional electrical insulator (insulated by the plastic composition 24).
As to claim 41/1, Sigmund in view of Triller was discussed above with respect to claim 1, and Sigmund further shows (FIG. 1 and 3 above):
the stator comprises a ring-shaped stator body 20; and 
the plastics compound 24 composed of the electrically insulating plastic is arranged on an outer circumferential side of the stator body 20 and provides an outer coating 31 on said outer circumferential side (coating 31 page 2, col.2:58-73).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Owada et al. (US 2003/0098630, hereinafter Owada) in view of in view of Karlsson et al. (US 2013/0209239, hereinafter Karlsson).
As to claim 14/1, Owada was discussed above with respect to claim 1 except for at least one of: 
the electrically insulating plastic comprises a thermoset; and 
the electrically insulating plastic comprises a thermoplastic.
Karlsson describes the plastic is a thermoset (para[0029]:1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator of Owada to have the electrically insulating plastic comprises 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable Owada et al. (US 2003/0098630, hereinafter Owada) in view of Lambert et al. (US 2016/0359396, hereinafter Lambert).
As to claim 17/1, Owada was discussed above with respect to claim 1 and Owada further shows (FIG. 28, 33 and 34) the at least one cooling channel 108 is a tubular body which surrounds a tubular body interior space (the channels 108 have an interior space).
Owada does not show on the tubular body, at least one partition element is provided which divides the tubular body interior space into at least two partial cooling channels which are fluidically separate from one another.
Lambert shows (FIG. 3) on the tubular body 28, at least one partition element 31 is provided which divides the tubular body 28 interior space into at least two partial cooling channels 29,30 which are fluidically separate from one another (para[0025]:7-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one cooling channel 108 of Owada to have on the tubular body 108, at least one partition element 31 is provided which divides the tubular body 108 interior space into at least two partial cooling channels 29,30 which are fluidically separate from one another as taught by Lambert, for the advantageous benefit of a larger contact surface of the tubular body 108 contacting the coolant flowing therein, the partition acting as a fin to improve heat transfer. 
As to claim 18/17/1, Owada in view of Lambert was discussed above with respect to claim 17 and Owada further shows (FIG. 28, 33 and 34) the tubular body 108 is a flat tube with two wide sides and two narrow sides.
As to claim 19/17/1, Owada in view of Lambert was discussed above with respect to claim 17 and Owada further shows (FIG. 28, 33 and 34) the tubular body 108 is a flat tube, 
wherein, in a cross section perpendicular to the axial direction, at least one wide side of the flat tube 108 extends substantially perpendicular to the radial direction (radial direction is from interior diameter to exterior diameter of core 2).

Claims 12 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sigmund et al. (US 2,390,130, hereinafter Sigmund) in view of Triller (DE 102008061450 A1) and Iwaki et al. (US 2016/0181882, hereinafter Iwaki).
As to claim 12/1, Sigmund in view of Triller was discussed above with respect to claim 1 and Sigmund further shows (FIG. 1 and 3 above) in at least one intermediate space 232,32 between two stator teeth 202 of the stator, the plastics compound 24 is composed of a single plastic (teeth page 2, col.2:72 to page 3, col.1:2, slots between teeth page 3, col.2:64-75, the plastics compound 24 is shown as a single part).
Sigmund does not show in the at least one intermediate space, there is arranged an additional electrical insulator composed of an electrically insulating material.
Iwaki shows (FIG. 1 and 7) in the at least one intermediate space 4, there is arranged an additional electrical insulator 14 composed of an electrically insulating material (shown in FIG. 7 para[0025],[0029],[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate space 232,32 of Sigmund in view of Triller to have in the at least one intermediate space 232,32, there is arranged an additional electrical insulator 14 composed of an electrically insulating material as taught by Iwaki, for the advantageous benefit of 
As to claim 39/12/1, Sigmund in view of Triller and Iwaki was discussed above with respect to claim 12 except for the additional electrical insulator surrounds the stator winding within the intermediate space over at least the entire length of the intermediate space along the circumference thereof.
Iwaki shows (FIG. 1 and 7) the additional electrical insulator 14 surrounds the stator winding 3 within the intermediate space 4 over at least the entire length of the intermediate space 4 along the circumference thereof (slot liner 14 is a rectangular tube para[0033]:5-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate space 232,32 of Sigmund in view of Triller and Iwaki to have the additional electrical insulator 14 surrounds the stator winding 22 within the intermediate space 232,32 over at least the entire length of the intermediate space 232,32 along the circumference thereof as taught by Iwaki, for the advantageous benefit of insulating the winding 22 against the stator 20 and between different phase coils as taught by Iwaki (para[0025]:1-3).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sigmund et al. (US 2,390,130, hereinafter Sigmund) in view of Triller (DE 102008061450 A1) and Mikkelsen et al. (US 2011/0033321, hereinafter Mikkelsen).
As to claim 29/1, Sigmund in view of Triller was discussed above with respect to claim 1 except for the plastics compound is an injection-molded compound composed of the electrically insulating plastic.
Mikkelsen describes the plastic stator housing is an injection moulded part of the plastic (plastic injection moulded para[0008]:1-6). 
.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sigmund et al. (US 2,390,130, hereinafter Sigmund) in view of Triller (DE 102008061450 A1) and Miyata et al. (US 2009/0230806, hereinafter Miyata).
As to claim 42/1, Sigmund in view of Triller was discussed above with respect to claim 1 except for the stator windings are part of a distributed winding.
Miyata describes the stator windings are part of a distributed winding (para[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator windings 22 of Sigmund in view of Triller to have the stator windings 22 are part of a distributed winding as taught by Miyata, for the advantageous benefit of having the distributed winding utilize flux over 360 electrical degrees as taught by Miyata (para[0045]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Triller (DE 102008061450 A1) in view of Sigmund et al. (US 2,390,130, hereinafter Sigmund).
As to claim 43, Triller shows (FIG. 1 above) A vehicle, comprising at least one electric machine (truck para[0024]:1-2) the at least one electric machine including: 
a rotor 2 rotatable about an axis of rotation AX that defines an axial direction, and a stator 5 including stator windings 5a,5b (para[0029],[0030]:1-2);

wherein at least one of the coolant distributor chamber 10A and the coolant collector chamber 10B is arranged in a region of at least one of a first axial end portion 5a and a second axial end portion 5b of the at least one stator winding,
wherein at least one of the coolant distributor chamber 10A and the coolant collector chamber 10B has a U-shaped or C-shaped geometrical shape in a longitudinal section along the axial direction AX (para[0031]:5-12, [0032],[0033],[0036]).
Triller does not show:
at least one of the stator windings is embedded into a plastics compound composed of an electrically insulating plastic for thermal coupling; 
at least one of the coolant distributor chamber and the coolant collector chamber is, for thermal coupling to the at least one stator winding, at least partially arranged in the plastics compound;
the at least one cooling channel is embedded in the plastics compound and separated from the at least one winding via the plastics compound.
As to all three bullets, Sigmund shows (FIG. 23 above):
at least one stator windings 22 is embedded into a plastics compound 24 composed of an electrically insulating plastic for thermal coupling (page 2, col.2:28-50; coils 22 imbedded in rubber like envelope 24 page 2, col.1:60-72, electrically insulating page 2, col.2:1-6, can be plastic page 2, col.2:13-27, for thermal coupling page 3, col.1:19-25);
at least one of the coolant distributor chamber 30,42 and the coolant collector chamber 43A is, for thermal coupling to the at least one stator winding 22, at least partially arranged in the 
the at least one cooling channel 25,26 is embedded in the plastics compound 24 and separated from the at least one winding 22 via the plastics compound 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Triller to have:
at least one stator windings 22 is embedded into a plastics compound 24 composed of an electrically insulating plastic for thermal coupling;
at least one of the coolant distributor chamber 30,42 and the coolant collector chamber 43A is, for thermal coupling to the at least one stator winding 22, at least partially arranged in the plastics compound 24; and
the at least one cooling channel 25,26 is embedded in the plastics compound 24 and separated from the at least one winding 22 via the plastics compound 24
as taught by Sigmund, for the advantageous benefit of decreasing the temperature of the winding 5a,5b thus increasing the efficiency of the electric machine as taught by Sigmund (page 3, col.1:17-25).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (WO 9200627 A) shows a cooling system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832